NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                   Submitted July 22, 2015* 
                                   Decided August 6, 2015 
                                                
                                            Before 
 
                           RICHARD A. POSNER, Circuit Judge
                            
                           FRANK H. EASTERBROOK, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge
 
No. 14‐1531 
 
EUGENE D. CHERRY,                                   Appeal from the United States District 
   Plaintiff‐Appellant,                             Court for the Southern District of Indiana, 
                                                    Indianapolis Division. 
    v.                                               
                                                    No. 1:12‐cv‐982‐RLY‐TAB 
DUKE REALTY INVESTMENTS, INC.,                       
et al.,                                             Richard L. Young, 
      Defendants‐Appellees.                         Chief Judge.
 
                                          O R D E R 

        Eugene Cherry, a former construction worker, suffered serious injuries when he 
fell 32 feet at a job site in 1996, but he did not file this lawsuit (which concerns those in‐
juries)  until  2012.  Invoking  RICO  and  Indiana  common  law  of  fraud,  he  claims  that  a 
group  of  entities  conspired  to  prevent  him  from  discovering  that  his  “true”  employer 
was  a  company  called  “Steel  Frame  Erectors,”  and  that  they  perpetrated  this  fraud  in 
order to prevent him from filing a tort claim against Duke Realty Investments. But the 
district judge correctly concluded that the statute of limitations had expired by 2012. 
         

                                                 
            * Oral argument is unnecessary, the briefs and record are sufficient.  
No. 14‐1531                                                                                    Page 2 
 
        Cherry had alleged in a 2005 suit for negligence against Duke Realty that at the 
time of the accident he had been employed by Steel Frame Erectors. The statute of limi‐
tations on his RICO claim was four years, see Cancer Foundation, Inc. v. Cerberus Capital 
Management, LP, 559 F.3d 671, 674 (7th Cir. 2009), and on his state‐law fraud claim six, 
see IND.  CODE § 34‐11‐2‐7(4) and each limitations period began to run when Cherry dis‐
covered the alleged fraud. See Jay E. Hayden Foundation v. First Neighbor Bank, N.A., 610 
F.3d 382, 386–87 (7th Cir. 2010) (RICO); Landers v. Wabash Center, Inc., 983 N.E.2d 1169, 
1172  (Ind.  App.  2013)  (fraud).  The  fraud  alleged  is  the  concealment  of  the  identity  of 
Cherry’s  true  employer.  But  by  2005  he  knew  that  identity  and  could  not  wait  seven 
years  to  bring  this  suit  without  encountering  the  bar  of  the  six‐year  statute  of  limita‐
tions. 
         
                                                                                       AFFIRMED